DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2021 has been entered.
Status of Claims
Claim(s) 1-6, 8-17 is/are pending of which Claim(s) 1 and 11 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
Argument:
	Applicant asserts the prior art of record does not disclose the newly amended language of “configured to detachably couple… posteriorly of the Achilles tendon of the wearer” in claims 1 and 11 (Remarks Pages 7-8).
	Examiner’s Response:
	Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. A new reference of Richie has been applied addressing the newly amended language.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hely (US 7753865 B1) in view of Darcey (US 5980474 A) in view of Richie (US 6602215 B1).
Regarding claim 1, Hely discloses an ankle brace 10 (Col 1 lines 10-22, Fig 1) comprising: a main body 10b (upper ankle portion 10b) configured to receive a foot of a wearer  (Figures 1-6 show that the main body 10b is sized and capable of having the user’s foot pass through the interior of the main body 10b when positioning the foot of the user to be in use with the ankle brace 10, thus “receiving” a foot of a wearer), the main body 10b having a first side 
Hely further discloses wherein an adjustable securement assembly 103,107 (flexible orthopedic straps 103,107 are used to help connect the brace 10 to the ankle [Col 3 lines 10-28] and are connected together using hook and pile [Col 3 lines 23-26], which make it capable of being adjusted based on the overlap of the hook and pile so they are construed to make up an adjustable securement assembly) coupled to the main body 10b, the adjustable securement assembly 103,107 comprising: a first securement strap 107 coupled to the first side portion 11 of the main body 10b; and a second securement strap 103 coupled to the second side portion 12 of the main body 10b (Fig 6,8), the second securement strap 103 detachably coupling to the first securement strap 107 (connection means for straps 103 and 107 can be hook and pile which is inherently detachable, Col 3 lines 23-28, Fig 5,7).
Hely does not disclose wherein the analogous inner stirrup comprising: a first inner stirrup strap coupled to the first side portion of the main body; a second inner stirrup strap coupled to the second side portion of the main body, the second inner stirrup strap detachably coupling to the first inner stirrup strap.
Darcey teaches an analogous ankle brace 12 (Fig 5) wherein the analogous inner stirrup 22,24 (patches 22,24, attached patches 22,24 form a heel [Col 7 line 5]) comprising: a first inner stirrup strap 22 coupled to the analogous first side portion 13 (splint segment 13) of the main body 13,14; a second inner stirrup strap 24 coupled to the analogous second side portion 14 (splint segment 14) of the analogous main body 13,14, the second inner stirrup strap 24 detachably coupling to the first inner stirrup strap 22 (patch 22, Col 6 line 60-Col 7 line 5, Fig 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner stirrup as disclosed by Hely to be split into a first inner stirrup strap coupled to the first side portion  of the main body and a second inner stirrup strap coupled to the second side portion of the main body, the second inner stirrup strap detachably coupling to the first inner stirrup strap taught by Darcey in order to provide padding and protection to the bottom of a user’s foot and stabilization to the lower portion of the body when coupled (Darcey Col 7 lines 5-7).
Hely in view of Darcey does not disclose the adjustable securement assembly being configured to detachably couple posteriorly of the Achilles tendon of the wearer.
However, Richie teaches an analogous ankle brace (See Figures 1-7) for being worn on a foot 10 with an Achilles tendon (See Figures 1-7) wherein the analogous ankle brace comprises an analogous adjustable securement assembly 54 (See Figures 1-7, Col. 4 lines 8-28) coupled to analogous first and second side portions 22/24 (See Figures 1-7 and Col. 4 lines 8-28) and comprising an analogous first securement strap portion 64 and an analogous second securement strap portion 66 that are able to detachably couple (See Figure 6 and Col. 4 lines 8-28), wherein this detachably coupling is configured to be posteriorly of the Achilles tendon of the wearer (See Figures 1-7, wherein the assembly 54 is placed at the very rear of the foot 10 thus being posterior of the Achilles tendon within a foot).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly 103,107 of Hely as combined with Darcey to be configured to detachably couple posteriorly of the Achilles tendon of the wearer as taught by Richie above in order to provide improved tightness of the side portions onto the posterior of the leg of the wearer (Richie Col. 4 lines 8-28).
Regarding claim 2, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely in view of Darcey in view of Richie does not disclose wherein the first inner stirrup strap comprises a first end portion fixedly coupled to the first side portion of the main body and a second end portion, the second inner stirrup strap comprises a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second inner stirrup strap detachably coupling to the second end portion of the first inner stirrup strap.
Darcey further teaches wherein the first inner stirrup strap 22 comprises a first end portion (edge directly attached to the side portion 13) fixedly coupled to the analogous first side portion 13 of the analogous main body 13,14 (Col 6 lines 52-53) and a second end portion (opposite end section not directly attached to the side portion 13 with the loops 23), the second inner stirrup strap 24 comprises a first end portion (edge directly attached to the side portion 14) fixedly coupled to the analogous second side portion 14 of the analogous main body 13,14 (Col 6 lines 61-63) and a second end portion (opposite end section not directly attached to the side portion 14 with the hooks 25, Fig 2,3), the second end portion of the second inner stirrup strap 24 detachably coupling to the second end portion of the first inner stirrup strap 22 (Col 6 line 60-Col 7 line 5, Fig 5) providing a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled as well as to maintain the position of the inner stirrup straps on the side portions while walking (Col 1 lines 5-8) for continued stabilization of the lower portion of the body with the fixed attachments (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner stirrup straps as disclosed by Hely in view of Darcey in view of Richie to have the first inner stirrup strap comprised of a first end portion fixedly coupled to the first side portion of the main body 
Regarding claim 3, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely further discloses wherein the outer stirrup 20,40 at least partially underlies both of the first inner stirrup strap and the second inner stirrup strap (strap 20,40 underlie the inner stirrup 10a on two sides [Fig 1, Fig 2] and as combined the inner stirrup will be in the same position but split into two straps to form the first and second inner stirrup straps so the outer stirrups will still underlie both the first and second inner stirrup straps).
Regarding claim 4, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely in view of Darcey in view of Richie does not disclose wherein the first inner stirrup strap and the second inner stirrup strap are configured to detachably couple to each other under the sole of the foot of the wearer.
Darcey further teaches wherein the first inner stirrup strap 22 and the second inner stirrup strap 24 are configured to detachably couple to each other under the sole of the foot of the wearer (Col 6 line 60-Col 7 line 5, Fig 5) providing a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled (Col 7 lines 5-7).

Regarding claim 5, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely in view of Darcey in view of Richie does not disclose wherein, a plurality of loops carried by the first inner stirrup strap; and a plurality of hooks carried by the second inner stirrup strap, the plurality of hooks detachably coupling to the plurality of loops to detachably couple the second inner stirrup strap to the first inner stirrup strap.
Darcey further teaches wherein a plurality of loops 23 carried by the first inner stirrup strap 22 (Col 6 lines 52-56, Fig 3); and a plurality of hooks 25 carried by the second inner stirrup strap 24 (Col 6 lines 60-65, Fig 2), the plurality of hooks 25 detachably coupling to the plurality of loops 23 to detachably couple the second inner stirrup strap 24 to the first inner stirrup strap 22 (Col 6 line 60-Col 7 line 5, Fig 5) providing additional padding and protection to the bottom of a user’s foot (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner stirrup straps as disclosed by Hely in view of Darcey in view of Richie to include a plurality of loops carried by the first inner stirrup strap; and a plurality of hooks carried by the second inner stirrup strap, the plurality of hooks detachably coupling to the plurality of loops to detachably couple the second inner stirrup strap to the first inner stirrup strap as taught by Darcey in order to provide additional padding and protection to the bottom of a user’s foot (Darcey Col 7 lines 5-7).
Regarding claim 6, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely further discloses wherein the outer stirrup 20,40 comprises a first crossing outer stirrup strap 20 that detachably couples to the first side portion 11 of the main body 10b and a second crossing outer stirrup strap 40 that detachably couples to the second side portion 12 of the main body 10b (Col 3 lines 32-55, Fig 1,3,4,7).
	Regarding claim 11, Hely discloses an ankle brace comprising: a main body 10b (upper ankle portion 10b) configured to receive a foot of a wearer (Figures 1-6 show that the main body 10b is sized and capable of having the user’s foot pass through the interior of the main body 10b when positioning the foot of the user to be in use with the ankle brace 10, thus “receiving” a foot of a wearer), the main body 10b having a first side portion 11 and a second side portion 12 opposite the first side portion 11 (Col 3 lines 1-4, Fig 3); a stirrup 10a (lower foot portion 10a, this strap goes under a user’s foot [Col 3 lines 29-50] so they are construed to be stirrups) coupled to the main body 10b and configured to underlie the sole of the foot of the wearer (Col 3 lines 29-50, Fig 4, Fig 8), an adjustable securement assembly 103,107,20,40 (flexible orthopedic straps 103,107, support straps 20,40, orthopedic straps 103,107 are used to help connect the brace 10 to the ankle [Col 3 lines 10-28] and are connected together using hook and pile [Col 3 lines 23-26] and support straps 20,40 increase the strength of the ankle brace by wrapping around it and are connected to the body with hook and loop [Col 3 line 33-56], which make them capable of being adjusted based on the overlap of the hook and pile so they are construed to make up an adjustable securement assembly) coupled to the main body 10b, the adjustable securement assembly 103,107 comprising: a first securement strap 107 coupled to the first side portion 11 of the main body 10b; and a second securement strap 103 coupled to the second side portion 12 of the main body 10b, the second securement strap 103 configured to detachably couple to the first securement 107 strap (connection means for straps 103 and 107 can be hook and pile which is inherently detachable, Col 3 lines 23-28, Fig 5,7).

Darcey teaches an analogous ankle brace 12 (Fig 5) wherein the analogous stirrup 22,24 (patches 22,24, attached patches 22,24 form a heel [Col 7 line 5]) comprising: a first stirrup strap 22 coupled to the analogous first side portion 13 (splint segment 13) of the main body 13,14; a second stirrup strap 24 coupled to the analogous second side portion 14 (splint segment 14) of the analogous main body 13,14, the second stirrup strap 24 detachably coupling to the first stirrup strap 22 (patch 22, Col 6 line 60-Col 7 line 5, Fig 2,5) providing padding and protection to the bottom of a user’s foot and stabilization to the lower portion of the body when coupled (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stirrup as disclosed by Hely to be split into a first inner strap coupled to the first side portion of the main body and a second stirrup strap coupled to the second side portion of the main body, the second stirrup strap detachably coupling to the first stirrup strap taught by Darcey in order to provide padding and protection to the bottom of a user’s foot and stabilization to the lower portion of the body when coupled (Darcey Col 7 lines 5-7).
Hely in view of Darcey does not disclose the adjustable securement assembly being configured to detachably couple posteriorly of the Achilles tendon of the wearer.
However, Richie teaches an analogous ankle brace (See Figures 1-7) for being worn on a foot 10 with an Achilles tendon (See Figures 1-7) wherein the analogous ankle brace comprises an analogous adjustable securement assembly 54 (See Figures 1-7, Col. 4 lines 8-28) coupled to analogous first and second side portions 22/24 (See Figures 1-7 and Col. 4 lines 8-28) and comprising an analogous first securement strap portion 64 and an analogous second securement strap portion 66 that are able to detachably couple (See Figure 6 and Col. 4 lines 8-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly 103,107 of Hely as combined with Darcey to be configured to detachably couple posteriorly of the Achilles tendon of the wearer as taught by Richie above in order to provide improved tightness of the side portions onto the posterior of the leg of the wearer (Richie Col. 4 lines 8-28).
Regarding claim 13, Hely in view of Darcey in view of Richie discloses the invention of claim 11 above.
Hely further discloses wherein a plurality of hooks carried by the first securement strap 107; and a plurality of loops carried by the second securement strap 103, the plurality of loops detachably coupling to the plurality of hooks to detachably couple the second securement strap 103 to the first securement strap 107 (the straps 103,107 are connected with hook and loop, which inherently makes them detachable [Col 3 lines 23-27], which strap carries the hook or loop is not critical because the detachable connection between the straps is accomplished no matter which strap carries the hook and which one carries the loop, Fig 6).
Regarding claim 14, Hely in view of Darcey in view of Richie discloses the invention of claim 11 above.
Hely in view of Darcey in view of Richie does not disclose wherein the first stirrup strap comprises a first end portion fixedly coupled to the first side portion of the main body and a second end portion, the second stirrup strap comprises a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second stirrup strap detachably coupling to the second end portion of the first stirrup strap.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second stirrup straps as disclosed by Hely in view of Darcey in view of Richie to have the first stirrup strap comprised of a first end portion fixedly coupled to the first side portion of the main body and a second end portion and the second stirrup strap comprised of a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second stirrup strap detachably coupling to the second end portion of the first stirrup strap as taught by Darcey in order to provide a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Darcey Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled as well as to maintain the position of the stirrup straps on the side portions while walking (Darcey Col 1 lines 5-8) for continued stabilization of the lower portion of the body with the fixed attachments (Darcey Col 7 lines 5-7).
Regarding claim 15, Hely in view of Darcey in view of Richie discloses the invention of claim 11 above.
Hely in view of Darcey in view of Richie does not disclose wherein the first stirrup strap and the second stirrup strap are configured to detachably couple to each other under the sole of the foot of the wearer.
Darcey further teaches wherein the first stirrup strap 22 and the second stirrup strap 24 are configured to detachably couple to each other under the sole of the foot of the wearer (Col 6 line 60-Col 7 line 5, Fig 5) providing a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second stirrup straps as disclosed by Hely in view of Darcey in view of Richie to be configured to detachably couple to each other under the sole of the foot of the wearer as taught by Darcey in order to provide a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Darcey Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled (Darcey Col 7 lines 5-7).
Regarding claim 16, Hely in view of Darcey in view of Richie discloses the invention of claim 11 above.
Hely in view of Darcey in view of Richie does not disclose wherein a plurality of hooks carried by the first stirrup strap; and a plurality of loops carried by the second stirrup strap, the plurality of loops detachably coupling to the plurality of hooks to detachably couple the second stirrup strap to the first stirrup strap.
Darcey further teaches wherein a plurality of loops 23 carried by the first stirrup strap 22 (Col 6 lines 52-56, Fig 3); and a plurality of hooks 25 carried by the second stirrup strap 24 (Col 6 lines 60-65, Fig 2), the plurality of hooks 25 detachably coupling to the plurality of loops 23 to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second stirrup straps as disclosed by Hely in view of Darcey in view of Richie to include a plurality of loops carried by the first stirrup strap; and a plurality of hooks carried by the second stirrup strap, the plurality of hooks detachably coupling to the plurality of loops to detachably couple the second stirrup strap to the first stirrup strap as taught by Darcey in order to provide additional padding and protection to the bottom of a user’s foot (Darcey Col 7 lines 5-7).
Hely in view of Darcey in view of Richie does not disclose wherein a plurality of hooks carried by the first stirrup strap; and a plurality of loops carried by the second stirrup strap.
Darcey further teaches wherein a plurality of loops 23 carried by the first stirrup strap 22 (Col 6 lines 52-56, Fig 3); and a plurality of hooks 25 carried by the second stirrup strap 24 (Col 6 lines 60-65, Fig 2). It would have been obvious to one of ordinary skill in the art to have reversed the position of the plurality of hooks and loops such that the plurality of hooks are carried by the first stirrup strap; and a plurality of loops are carried by the second stirrup strap without changing the operability and overall function of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the position of the plurality of hooks and loops of Hely in view of Darcey in view of Richie by having the plurality of hooks carried by the first stirrup strap; and a plurality of loops carried by the second stirrup strap to maintain the detachable coupling between the first and second stirrup straps as intended by Hely as modified by Darcey (Darcey Col 6 line 60-Col 7 line 5) since it has been held the reversal of components in a prior art reference, where there is no disclosed significance to such 
Regarding claim 17, Hely in view of Darcey in view of Richie discloses the invention of claim 11 above.
Hely further discloses wherein the adjustable securement 103,107,20,40 assembly further comprises an upper wrapping strap 20 (part of support strap 20 wraps around an upper area of the body of the brace so it is construed to be an upper wrapping strap, Fig 1).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hely (US 7753865 B1) in view of Darcey (US 5980474 A) in view of Richie (US 6602215 B1) in further view of Mann (US 3674023 A).
Regarding claim 8, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely in view of Darcey in view of Richie does not disclose wherein the adjustable securement assembly further comprises a bridge coupled to the first side portion of the main body and the second side portion of the main body, the bridge being configured to be disposed between the leg of the wearer and the first securement strap and the second securement strap.
However, Mann teaches wherein the analogous adjustable securement assembly 19,32,34 (tongue 19, elastic bands 32,34, the elastic bands extend around the ankle support and are attached to the body of the support with hook and loop, which is adjustable based on where they are attached so they are construed to be an adjustable securement assembly [Col 2 lines 18-21, Col 4 lines 15-25,Col 5 lines 17-30], Fig 1,5) further comprises a bridge 19 (tongue 19, a bridge can be defined as a means of connection [https://www.merriam-webster.com/dictionary/bridge] so the bridge which acts as a connection between side walls 16,14 [Col 3 lines 27-30] is construed to be a bridge, Fig 1) coupled to the analogous first side portion 16 (side wall 16) of the analogous main body 14,15,16 and the second side portion 14 of the main body (Col 3 lines 27-33, Fig 1, Fig 4), the bridge 19 being configured to be disposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely in view of Darcey in view of Richie to include a bridge coupled to the first side portion of the main body and the second side portion of the main body, the bridge being configured to be disposed between the leg of the wearer and the first securement strap and the second securement strap as taught by Mann in order to provide a way to minimize chafing from the edges of the side portions, prevent pinching from the strips and to increase overall comfort (Mann Col 3 lines 30-33).
Regarding claim 12, Hely in view of Darcey in view of Richie discloses the invention of claim 11 above.
Hely in view of Darcey in view of Richie does not disclose wherein the adjustable securement assembly further comprises a bridge coupled to the first side portion of the main body and the second side portion of the main body, the bridge being configured to be disposed between the leg of the wearer and the first securement strap and the second securement strap.
However, Mann teaches an analogous ankle brace (ankle support 10, Fig 1) wherein the analogous adjustable securement assembly 19,32,34 (tongue 19, elastic bands 32,34, the elastic bands extend around the ankle support and are attached to the body of the support with hook and loop, which is adjustable based on where they are attached so they are construed to be an adjustable securement assembly [Col 2 lines 18-21, Col 4 lines 15-25,Col 5 lines 17-30], Fig 1,5) further comprises a bridge 19 (tongue 19, a bridge can be defined as a means of connection [https://www.merriam-webster.com/dictionary/bridge] so the bridge which acts as a connection between side walls 16,14 [Col 3 lines 27-30] is construed to be a bridge, Fig 1) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely in view of Darcey in view of Richie to include a bridge coupled to the first side portion of the main body and the second side portion of the main body, the bridge being configured to be disposed between the leg of the wearer and the first securement strap and the second securement strap as taught by Mann in order to provide a way to minimize chafing from the edges of the side portions, prevent pinching from the strips and to increase overall comfort (Mann Col 3 lines 30-33).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Hely (US 7753865 B1) in view of Darcey (US 5980474 A) in view of Richie (US 6602215 B1) in further view of Zerr et al. hereinafter Zerr (US 8007454 B1).
Regarding claim 9, Hely in view of Darcey in view of Richie discloses the invention of claim 1 above.
Hely in view of Darcey in view of Richie does not disclose wherein the adjustable securement assembly further comprises a first upper wrapping strap.
However, Zerr teaches an analogous ankle brace 10 (ankle support 10) wherein the analogous adjustable securement assembly 22C,28,36  (closure member 22C, outer layer 28,circumferential wrap assembly 36, the closure member and outer layer of the wrap body are hook and loop members that correspond with each other to secure the wrap body [Col 2 lines 39-50, Col 3 lines 35-41] and the wrap assembly attaches to itself through hook and loop [Col 3 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely in view of Darcey in view of Richie to include a first upper wrapping strap as taught by Zerr in order to provide more stabilization and more tightly secure the structures underneath to a user’s ankle (Zerr Col 6 lines 36-47).
Regarding claim 10, Hely in view of Darcey in view of Richie discloses the invention of claim 9 above.
Hely in view of Darcey in view of Richie in view of Zerr does not disclose wherein the adjustable securement assembly further comprises a second upper wrapping strap, the second upper wrapping strap being detachably coupled to the first upper wrapping strap.
Zerr further teaches wherein the analogous adjustable securement assembly 22C,28,36 further comprises a second upper wrapping strap 38A2 (the flexible strap 38A is made up of two straps 38A1,38A2, see annotated Fig 1A [annotated reproduction of Zerr Fig 1]), the second upper wrapping strap 38A2 being detachably coupled to the first upper wrapping strap 38A1 (they are detachably coupled by looping 38A1 through buckle 40, Col 3 line 57- Col 4 line 4, Col 6 lines 40-45, Fig 8) providing the upper wrapping strap the ability to wrap around the circumference of the support and attach to itself to further tighten underlying structures (Col 6 lines 36-46) and to provide additional length to the strap to accommodate a larger range of user sizes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement 

    PNG
    media_image1.png
    552
    777
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/16/2021

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/24/2022